UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CD INTERNATIONAL ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ü] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ü] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [] No [ü] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.48,001,080 shares of common stock were issued and outstanding as of May 7, 2012. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Consolidated Statement of Operations and Comprehensive Income (unaudited) Three and six months ended March 31, 2012 and 2011 1 Consolidated Balance Sheets As of March 31, 2012 (unaudited) and September 30, 2011 2 Consolidated Statement of Cash Flows (unaudited) Six months ended March 31, 2012 and 2011 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 39 Item 4. Mine Safety Disclosures. 39 Item 5. Other Information. 39 Item 6. Exhibits. 39 Signatures 40 i Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This Quarterly Report on Form 10-Q and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, theoutcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A – “Risk Factors” of our 2011 Annual Report on Form 10-K and in Item 1A. of this reqport: • Delisting of our common stock by The Nasdaq. • Continued global economic weakness is expected to reduce demand for our products in each of our segments. • Fluctuations in the pricing and availability of magnesium and in levels of customer demand. • Changes in the prices of magnesium and magnesium-related products. • Our ability to implement our expansion plans for growing our business through increased magnesium production capacity and acquisitions and development of our commodity trading business. • Fluctuations in the cost or availability of coke gas and coal. • Loss of orders from any of our major customers. • The value of the equity securities we accept as compensation is subject to adjustment which could result in losses to us in future periods. • Our ability to effectively integrate our acquisitions and to manage our growth and our inability to fully realize any anticipated benefits of acquired business. • Our need for additional financing which we may not be able to obtain on acceptable terms, the dilutive effect additional capital raising efforts in future periods may have on our current shareholders and the increased interest expense in future periods related to additional debt financing. Adverse outcome of the bankruptcy of CDII Trading • Our dependence on certain key personnel. • Difficulties we have in establishing adequate management, cash, legal and financial controls in the PRC. • Our ability to maintain an effective system of internal control over financial reporting. • The lack various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States. • Potential impact of PRC regulations on our intercompany loans. • Our ability to assure that related party transactions are fair to our company. • Yuwei Huang, our executive vice president – magnesium, director and an officer of several of our magnesium subsidiaries and his daughter Lifei Huang is also an owner and executive officer of several companies which directly compete with our magnesium business. • The impact of a loss of our land use rights. • Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences. • Limits under the Investment Company Act of 1940 on the value of securities we can accept as payment for our business consulting services. • Our acquisition efforts in future periods may be dilutive to our then current shareholders. • The risks and hazards inherent in the mining industry on the operations of our basic materials segment. • Our inability to enforce our rights due to policies regarding the regulation of foreign investments in the PRC. • The impact of environmental and safety regulations, which may increase our compliance costs and reduce our overall profitability. • The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the PRC. • The impact of Chinese economic reform policies. ii • The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities. • The impact on future inflation in the PRC on economic activity in the PRC. • The impact of any natural disasters and health epidemics in China. • The impact of labor laws in the PRC may adversely affect our results of operations. • The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in the PRC. • Fluctuations in the value of the RMB may have a material adverse effect on your investment. • The market price for shares of our common stock has been and may continue to be highly volatile and subject to wide fluctuations. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. iii INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We have defined various periods that are covered in this report as follows: • “fiscal 2012” — October 1, 2011 through September 30, 2012. • “fiscal 2011” — October 1, 2010 through September 30, 2011. We used in this report the terms: • "CD International”, "we”, "us” or “our” refers to CD International Enterprises, Inc., a Florida corporation formerly known as China Direct Industries, Inc., and our subsidiaries; • “CDI China”, refers to CDI China, Inc., a Florida corporation, and a wholly owned subsidiary of CD International; and • “PRC” refers to the People’s Republic of China. Magnesium Segment • “Chang Magnesium", refers to Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of Chang Magnesium; • “Asia Magnesium”, refers to Asia Magnesium Corporation Limited, a company organized under the laws of Hong Kong and a wholly owned subsidiary of Capital One Resource; • “Golden Magnesium" refers to Shanxi Gu County Golden Magnesium Co., Ltd., a company organized under the laws of the PRC and a 100% owned subsidiary of CDI China; • “Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC, a 51% owned subsidiary of CDI China; • “IMG” or “International Magnesium Group”, refers to International Magnesium Group, Inc., a Florida corporation and a 100% owned subsidiary of CD International Industries; • “IMTC” or “International Magnesium Trading”, refers to International Magnesium Trading Corp., a company organized under the laws of Brunei and a 100% owned subsidiary of IMG; • “Ruiming Magnesium”, refers to Taiyuan Ruiming Yiwei Magnesium Co., Ltd., a company organized under the laws of the PRC and an 80% majority owned subsidiary of CDI China; • “Beauty East”，refers to Beauty East International, Ltd., a Hong Kong company and a wholly owned subsidiary of CDI China. • “Marvelous Honor”，refers to Marvelous Honor Holdings Inc., a Brunei company and a wholly owned subsidiary of CDI China. • “Golden Trust”，refers to Golden Trust Magnesium Industry Co., Ltd.，a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • “Lingshi Magnesium”，refers to Lingshi Xinghai Magnesium Industry Co., Ltd.，a company organized under the laws of the PRC and a whollyowned subsidiary of Ruiming Magnesium. Basic Materials Segment • “Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd. a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a company organized under the laws of the PRC and a 95% owned subsidiary of CDI Shanghai Management; • “CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; • “CDI Metal”, refers to Shanghai CDI Metal Material Co., Ltd. (a/k/a Shanghai CDI Metal Recycling Co., Ltd.), a company organized under the laws of the PRC and a wholly owned subsidiary of CDI Shanghai Management; and • “CDI Beijing” refers to CDI (Beijing) International Trading Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Shanghai Management. • “CDII Trading” refers to CDII Trading, Inc., a Florida corporation and a 100% owned subsidiary of CD International Industries. Consulting Segment • “China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation, and a wholly owned subsidiary of CD International; • “CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • “Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company, and a wholly owned subsidiary of CDI Shanghai Management. iv PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements. CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For three months ended For six months ended March 31, 2012 March 31, 2011 March 31, 2012 March 31, 2011 Revenues $ Revenues-related parties Total revenues Cost of revenues Gross profit Operating (expenses) income: Selling, general, and administrative ) Other operating income-related party - - Other operating (expense) income - ) - Total operating expenses ) Operating income Other (expenses) income: Other (expense) income ) Interest income (expense) ) ) Realized loss on available-for-sale securities ) Total other (expenses) income ) ) ) Income (loss) before income taxes ) Income tax expense ) Net income (loss) ) Net loss attributable to noncontrolling interests Net income attributable to CD International $ Deduct dividends on Series A Preferred Stock: Preferred stock dividend ) Net income (loss) attributable to common stockholders $ $ ) $ $ COMPREHENSIVE(LOSS) INCOME : Net income (loss) $ $ ) $ $ Foreign currency translation adjustments ) Unrealized (loss) gains on available-for-sale securities ) Reclassification adjustment for loss included in net income - Comprehensive (Loss) income $ ) $ $ $ Net loss attributable to noncontrolling interests Foreign currency translation adjustments - noncontrolling interests ) ) Comprehensive (loss) income attributable to CD International $ ) $ $ $ Preferred stock dividend ) Comprehensive (loss) income attributable to common stockholders $ ) $ $ $ Basic and diluted income per common share Basic $ $ ) $ $ Diluted $ $ ) $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. - 1 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, September 30, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Available-for-sale Marketable securities (Note 6) Available- for- sale-Marketable securities-related parties (Note 6) Accounts and notes receivables, net of allowance of $267,803 and $276,069, respectively (Note 7) Accounts, loans and other receivables, and prepaid expenses - related parties (Note 12) Inventories, net (Note 8) Prepaid expenses and other current assets, net (Note 9) Restricted cash, current Total current assets Property, plant and equipment, net (Note 10) Intangible assets Property use rights, net Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Loans payable-short term (Note 11) $ $ Accounts payable and accrued expenses Accounts and other payables-related parties (Note12) Advances from customers and deferred revenue Other liabilities (Note 13) Taxes payable Total current liabilities Long-term liabilities Total Liabilities TOTAL EQUITY Series A Convertible Preferred Stock: $.0001 par value, stated value $1,000 per share; 10,000,000 authorized, 1,006 shares outstanding at March 31, 2012 and September 30, 2011. (Note 14) Common Stock: $.0001 par value;1,000,000,000 authorized; 47,975,385 and 40,353,828 issued and outstanding as of March 31, 2012and September 30, 2011, respectively (Note 14) Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total CD International stockholders' equity Non-controlling interests (Note 15) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 2 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For six months ended March 31, 2012 March 31, 2011 OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Allowance for bad debt Stock based compensation Realized (gain) loss on investments in marketable securities ) Gain on derivative liabilities revaluation ) ) Fair value of marketable securities received for services ) ) Fair value of marketable securities paid for services Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) Accounts receivable and other assets-related parties ) Inventories ) ) Accounts receivable ) Accounts payable and accrued expenses ) ) Accounts and other payable - related parties Advances from customers ) Other payables CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Cash acquired from acquisition - Gross Proceeds from the sale of marketable securities available for sale Increase in property use right - ) Purchases of property, plant and equipment ) ) CASH PROVIDED BY (USED IN) INVESTING ACTIVITES ) FINANCING ACTIVITIES: Decrease in restricted cash Loans payable ) ) Gross proceeds from sale of stock and exercise of warrants/options - Cash dividend payment to preferred stockholders ) - Capital contribution from noncontrolling interest owners CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH ) Net decrease in cash ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures of cash flow information: Preferred dividend paid in our common stock $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 NOTE 1 – ORGANIZATION, BASIS OF PRESENTATION, SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business and Organization CD International Enterprises, Inc., a Florida corporation and its subsidiaries are referred to in this report as “we”, “us”, “our”, or “CD International.” We are a U.S. based company that sources, produces and distributes industrial products in Asia, Europe, Australia, and the Americas.We also provide business and financial consulting services to public and private American and Chinese businesses.We operate in three identifiable segments, as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 280, “Segment Reporting:” Magnesium, Basic Materials and Consulting.Beginning in 2006 we established our Magnesium and Basic Materials segments which have grown through acquisitions of controlling interests in Chinese private companies.We consolidate these acquisitions as either wholly or majority owned subsidiaries.Through our U.S. based industrial commodities business, established in 2009, we source, finance, manage logistics, and sell industrial commodities from North and South America for ultimate distribution in China. In our Magnesium segment, currently our largest segment by revenues and assets, we produce, sell and distribute pure magnesium ingots, magnesium powder and magnesium alloy.In our Basic Materials segment, we sell and distribute a variety of products, including industrial grade synthetic chemicals, steel products, non ferrous metals, recycled materials, and industrial commodities.This segment also includes our zinc ore mining property which has not commenced operations.In our Consulting segment, we provide business and financial consulting services to U.S. public companies that operate primarily in China.The consulting fees we charge vary based upon the scope of the services. Name change We changed our name from China Direct Industries, Inc. to CD International Enterprises, Inc. on January 23, 2012 to more accurately reflect our business operations and our efforts to expand our sourcing, processing, and distribution business in Mexico and South America. Basis of Presentation Our interim consolidated financial statements are unaudited. We prepared the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and pursuant to the U.S. Securities and Exchange Commission (“SEC”) rules for interim reporting. We included all adjustments that are necessary for the fair presentation of our financial position, results of operations, and cash flows for the interim periods presented. Theseadjustments are of a normal and recurring nature, with exceptions disclosed in this report. Results for the first six months of the fiscal year 2012 may not necessarily be indicative of full year results. It is suggested that these consolidated financial statements be read in conjunction with the audited financial statements and the notes included in our 2011 Annual Report on Form 10-K for the fiscal year ended September 30, 2011. Summary of Significant Accounting Policies Foreign Currency Translation Our reporting currency is the U.S. dollar. The functional currency of the parent company is the U.S. dollar and the functional currency of our Chinese subsidiaries is the Renminbi (“RMB”), the official currency of the People’s Republic of China. Capital accounts of the consolidated financial statements are translated into United States dollars from RMB at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of the balance sheet dates. Income and expenditures are translated at the average exchange rates for the six months ended March 31, 2012 and 2011. A summary of the conversion rates for the periods presented is as follows: March 31, September 30, March 31, Period end RMB: U.S. dollar exchange rate Average fiscal-year-to-date RMB: U.S. dollar exchange rate - 4 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through PRC authorized institutions.No representation is made that RMB amounts could have been, or could be, converted into United States dollars at the rates applied in the translation. Fair Value of Financial Instruments We adopted on a prospective basis certain required provisions of ASC Topic 820, “Fair Value Measurements.”These provisions relate to our financial assets and liabilities carried at fair value and our fair value disclosures related to financial assets and liabilities. ASC Topic 820 defines fair value, expands related disclosure requirements and specifies a hierarchy of valuation techniques based on the nature of the inputs used to develop the fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. There are three levels of inputs to fair value measurements - Level 1, meaning the use of quoted prices for identical instruments in active markets; Level 2, meaning the use of quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active or are directly or indirectly observable; and Level 3, meaning the use of unobservable inputs.Observable market data should be used when available. Most of our financial instruments are carried at fair value, including, all of our cash and cash equivalents, accounts and notes receivable, prepayments and other current assets, accounts payable, taxes payable, accrued expenses and other current liabilities, investments classified as available-for-sale securities and assets held for sale, with unrealized gains or losses recognized as Other Comprehensive Income (OCI), net of tax. Virtually all of our valuation measurements are Level 1 measurements. Marketable Securities Marketable Securities that we receive from our clients as compensation are generally restricted for sale under Federal securities laws. Our policy is to liquidate securities received as compensation when market conditions are favorable for sale. Since these securities are often restricted, we are unable to liquidate them until the restriction is removed. We recognize revenue for the securities we receive as compensation based on the fair value at the time the securities are granted or at the time service has been rendered and for common stock purchase warrants based on the Black-Scholes valuation model. Pursuant to ASC Topic 320, “Investments –Debt and Equity Securities” our marketable securities have a readily determinable and active quoted price, such as fromthe Over the Counter Bulletin Board, and the OTC Markets Group (formerly known as the Pink Sheets) and any unrealized gain or loss is recognized as an element of comprehensive income based on changes in the fair value of the security as quoted on an exchange or an inter-dealer quotation system. Once liquidated, any realized gain or loss on the sale of marketable securities is reflected in our net income for the period in which the security was liquidated. We perform an analysis of our marketable securities at least on an annual basis to determine if any of these securities have become other than temporarily impaired. If we determine that the decline in fair value is other than temporary we recognize the amount of the impairment as a realized loss into our current period net income (loss). This determination is based on a number of factors, including but not limited to (i) the percentage of the decline, (ii) the severity of the decline in relation to the enterprise/market conditions, and (iii) the duration of the decline. Derivative Warrant Liabilities ASCSubtopic 815-40 , “Contracts in Entity’s Own Equity,” requires that entities recognize as derivative liabilities the derivative instruments, including certain derivative instruments embedded in other contracts that are not indexed to an entity’s’ own stock. Pursuant to the provisions of ASC Section 815-40-15, an entity should use a two-step approach to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock, including evaluating the instrument’s contingent exercise and settlement provisions. The adoption of ASC Subtopic 815-40 has affected the accounting for (i) certain freestanding warrants that contain exercise price adjustment features and (ii) convertible bonds issued by foreign subsidiaries with a strike price denominated in a foreign currency. In the case of any such warrants and convertible bonds, ASC Subtopic 815-40 provides that such warrants and bonds are to be treated as a liability at fair value with changes in fair value recognized in earnings. Accrual of Environmental Obligations ASC Section 410-30-25 “Recognition” of environmental obligations requires the accrual of a liability if both of the following conditions are met: - 5 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 a.
